UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period:	January 31, 2016 Item 1. Schedule of Investments: Putnam Absolute Return 100 Fund The fund's portfolio 1/31/16 (Unaudited) CORPORATE BONDS AND NOTES (31.3%) (a) Principal amount Value Banking (9.6%) Abbey National Treasury Services PLC/United Kingdom company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 (United Kingdom) $462,000 $461,853 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 1,159,000 1,155,014 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 423,000 428,465 Bank of Nova Scotia (The) sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) 430,000 429,616 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN 0.857s, 2016 (Japan) 1,000,000 999,926 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. notes 1.2s, 2017 (Japan) 430,000 429,184 BNP Paribas SA company guaranty sr. unsec. unsub. bonds Ser. MTN, 1 3/8s, 2017 (France) 490,000 490,441 BNP Paribas SA company guaranty sr. unsec. unsub. notes Ser. BKNT, 5s, 2021 (France) 600,000 667,271 Commonwealth Bank of Australia/New York, NY sr. unsec. unsub. bonds 1 1/8s, 2017 588,000 587,038 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands (Rabobank Nederland) company guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 385,000 393,012 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 449,000 476,455 Dexia Credit Local SA/New York 144A company guaranty sr. unsec. unsub. notes 1 1/4s, 2016 (France) 2,000,000 1,999,748 Fifth Third Bancorp unsec. sub. FRB 0.99s, 2016 1,230,000 1,224,790 HBOS PLC unsec. sub. FRN Ser. EMTN, 1.152s, 2017 (United Kingdom) 1,000,000 992,263 HSBC Finance Corp. sr. unsec. unsub. FRN 0.844s, 2016 1,000,000 999,227 HSBC USA, Inc. sr. unsec. unsub. notes 2s, 2018 1,000,000 998,162 Intesa Sanpaolo SpA company guaranty sr. unsec. bonds 2 3/8s, 2017 (Italy) 1,500,000 1,505,741 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 428,000 430,616 JPMorgan Chase & Co. unsec. sub. notes 3 7/8s, 2024 135,000 134,196 KeyBank NA/Cleveland, OH unsec. sub. notes Ser. MTN, 5.45s, 2016 1,115,000 1,120,176 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.3s, 2018 447,000 448,765 Nordea Bank AB 144A sr. unsec. FRN 0.819s, 2016 (Sweden) 1,525,000 1,525,706 PNC Bank NA sr. unsec. unsub. notes Ser. BKNT, 1 1/8s, 2017 430,000 429,961 Royal Bank of Canada sr. unsec. unsub. FRN Ser. GMTN, 0.937s, 2016 (Canada) 1,000,000 1,000,825 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 435,000 440,152 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 500,000 508,750 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 1,535,000 1,590,289 Santander Issuances SAU company guaranty unsec. sub. notes 5.179s, 2025 (Spain) 200,000 189,661 Svenska Handelsbanken AB company guaranty sr. unsec. notes 2 7/8s, 2017 (Sweden) 250,000 254,607 Svenska Handelsbanken AB sr. unsec. FRN 1.02s, 2016 (Sweden) 1,000,000 1,000,595 Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 423,000 427,065 Basic materials (0.7%) Archer-Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 338,000 365,154 Corp Nacional del Cobre de Chile (CODELCO) 144A sr. unsec. unsub. notes 3 7/8s, 2021 (Chile) 500,000 489,178 Rio Tinto Finance USA PLC company guaranty sr. unsec. unsub. notes 1 5/8s, 2017 (United Kingdom) 430,000 421,400 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 9s, 2019 (Australia) 245,000 284,167 Southern Copper Corp. sr. unsec. unsub. notes 5 7/8s, 2045 (Peru) 200,000 153,500 Capital goods (0.7%) Boeing Co. (The) sr. unsec. bonds 8 3/4s, 2021 865,000 1,158,285 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 430,000 461,587 Communication services (2.3%) AT&T, Inc. sr. unsec. unsub. FRN 0.741s, 2016 1,000,000 999,947 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 1,000,000 980,800 AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 430,000 430,918 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 430,000 452,038 Verizon Communications, Inc. sr. unsec. notes 6.35s, 2019 313,000 353,522 Verizon Communications, Inc. sr. unsec. notes 2 5/8s, 2020 815,000 819,692 Verizon Communications, Inc. sr. unsec. unsub. FRN 2.042s, 2016 1,000,000 1,006,352 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 744,000 738,637 Consumer cyclicals (4.0%) Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 423,000 422,747 Autonation, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2018 365,000 396,299 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 100,000 109,170 Dollar General Corp. sr. unsec. sub. notes 1 7/8s, 2018 300,000 298,374 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN 1.87s, 2016 1,000,000 1,001,084 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 1,475,000 1,628,276 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 3.157s, 2020 2,000,000 1,988,578 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.1s, 2019 2,000,000 1,983,102 McGraw Hill Financial, Inc. company guaranty sr. unsec. unsub. notes 3.3s, 2020 1,010,000 1,034,984 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN 0.804s, 2016 (Germany) 1,000,000 986,726 Consumer finance (0.9%) Air Lease Corp. sr. unsec. notes 2 5/8s, 2018 1,385,000 1,362,877 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 370,000 346,171 American Express Co. sr. unsec. notes 7s, 2018 286,000 317,116 American Express Co. sr. unsec. notes 6.15s, 2017 174,000 185,434 Consumer staples (2.8%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.9s, 2046 577,000 597,526 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65s, 2026 578,000 585,795 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. FRN 0.811s, 2017 700,000 697,419 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1.9s, 2019 1,255,000 1,257,312 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1 1/4s, 2018 156,000 154,899 ConAgra Foods, Inc. sr. unsec. notes 7s, 2019 958,000 1,085,894 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 283,000 291,490 CVS Health Corp. sr. unsec. unsub. notes 2 1/4s, 2018 430,000 433,143 CVS Health Corp. 144A sr. unsec. sub. notes 4 3/4s, 2022 1,030,000 1,124,685 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 202,000 202,390 PepsiCo, Inc. sr. unsec. unsub. notes 1 1/4s, 2017 427,000 428,360 Energy (2.0%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 430,000 430,986 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 430,000 426,285 Chevron Corp. sr. unsec. unsub. notes 1.104s, 2017 423,000 419,863 ConocoPhillips Co. company guaranty sr. unsec. unsub. notes 1.05s, 2017 430,000 414,898 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 25,000 22,416 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 490,000 352,188 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 1,500,000 1,475,538 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 185,000 159,260 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 430,000 436,116 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) 462,000 482,426 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55s, 2017 (France) 423,000 422,796 Financial (2.0%) GE Capital International Funding Co. 144A company guaranty sr. unsec. notes 0.964s, 2016 (Ireland) 1,186,000 1,186,549 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 229,000 230,164 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 1,977,000 2,299,401 Morgan Stanley sr. unsec. unsub. bonds 4 3/4s, 2017 1,204,000 1,247,004 Health care (2.3%) AbbVie, Inc. sr. unsec. notes 1 3/4s, 2017 385,000 384,506 Actavis Funding SCS company guaranty sr. unsec. notes 1.85s, 2017 (Luxembourg) 2,000,000 2,007,288 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 430,000 433,519 AstraZeneca PLC sr. unsec. unsub. notes 5.9s, 2017 (United Kingdom) 430,000 460,659 Biogen, Inc. sr. unsec. sub. notes 3 5/8s, 2022 730,000 749,755 Johnson & Johnson sr. unsec. notes 5.15s, 2018 269,000 295,073 Mylan NV company guaranty sr. unsec. sub. notes 1.8s, 2016 1,000,000 999,011 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 192,000 208,438 Zoetis, Inc. sr. unsec. notes 1.15s, 2016 265,000 264,993 Insurance (1.1%) Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 235,000 253,213 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 430,000 438,333 MetLife, Inc. sr. unsec. unsub. notes 4 3/4s, 2021 1,180,000 1,302,883 Metropolitan Life Global Funding I 144A sr. notes 3s, 2023 790,000 790,121 Investment banking/Brokerage (0.2%) Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 324,000 287,382 Macquarie Bank, Ltd. 144A sr. unsec. notes 4s, 2025 (Australia) 310,000 320,576 Real estate (0.5%) Liberty Property LP sr. unsec. unsub. notes 3 3/8s, 2023 (R) 550,000 529,367 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 (R) 130,000 131,262 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 (R) 130,000 130,041 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 (R) 389,000 388,053 Technology (0.3%) eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 430,000 428,352 Intel Corp. sr. unsec. unsub. notes 1.35s, 2017 430,000 431,914 Transportation (0.2%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 296,742 303,211 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 42,519 43,316 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 142,283 143,443 Utilities and power (1.7%) Consolidated Edison Co. of New York, Inc. sr. unsec. notes 7 1/8s, 2018 289,000 330,757 Dayton Power & Light Co. (The) sr. bonds 1 7/8s, 2016 1,500,000 1,502,277 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 1/4s, perpetual maturity (France) 260,000 231,400 IPALCO Enterprises, Inc. sr. notes 5s, 2018 277,000 289,465 PPL WEM, Ltd./Western Power Distribution, Ltd. 144A sr. unsec. unsub. notes 3.9s, 2016 (United Kingdom) 980,000 984,544 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 2019 654,000 787,302 Total corporate bonds and notes (cost $77,954,015) MORTGAGE-BACKED SECURITIES (28.7%) (a) Principal amount Value Agency collateralized mortgage obligations (3.0%) Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M1, 2.927s, 2025 (Bermuda) $454,798 $449,540 Federal Home Loan Mortgage Corporation IFB Ser. 2976, Class LC, 22.86s, 2035 27,053 42,848 Ser. 2430, Class UD, 6s, 2017 11,789 12,037 Ser. 3724, Class CM, 5 1/2s, 2037 65,762 73,902 Ser. 2533, Class HB, 5 1/2s, 2017 28,497 29,290 Ser. 3331, Class NV, 5s, 2029 148,194 150,047 Ser. 2513, Class DB, 5s, 2017 17,495 17,887 Ser. 3539, Class PM, 4 1/2s, 2037 57,145 60,391 Ser. 3805, Class AK, 3 1/2s, 2024 62,738 64,124 Ser. 3876, Class CA, 2 3/4s, 2026 64,298 65,358 Ser. 3683, Class JH, 2 1/2s, 2023 10,000 10,039 Ser. 3609, Class LK, 2s, 2024 361,356 364,790 FRB Ser. 8, Class A9, IO, 0.469s, 2028 128,167 1,762 FRB Ser. 59, Class 1AX, IO, 0.273s, 2043 (F) 312,790 3,748 Ser. 48, Class A2, IO, 0.212s, 2033 (F) 464,235 4,435 Ser. 3835, Class FO, PO, zero %, 2041 1,908,368 1,673,112 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 26.894s, 2031 62,325 70,561 IFB Ser. 05-75, Class GS, 18.971s, 2035 189,607 269,050 IFB Ser. 11-4, Class CS, 12.047s, 2040 270,453 334,244 Ser. 06-124, Class A, 5 5/8s, 2036 23,112 23,558 Ser. 05-68, Class PC, 5 1/2s, 2035 43,968 46,800 Ser. 02-65, Class HC, 5s, 2017 7,909 8,002 Ser. 09-100, Class PA, 4 1/2s, 2039 14,032 14,253 Ser. 11-60, Class PA, 4s, 2039 41,359 43,214 Ser. 03-43, Class YA, 4s, 2033 312,816 319,413 Ser. 11-89, Class VA, 4s, 2023 29,078 29,073 Ser. 04-2, Class QL, 4s, 2019 124,744 128,465 Ser. 10-155, Class A, 3 1/2s, 2025 40,450 41,428 Ser. 10-81, Class AP, 2 1/2s, 2040 125,541 127,222 FRB Ser. 03-W10, Class 1, IO, 0.753s, 2043 (F) 59,362 977 Ser. 98-W5, Class X, IO, 0.629s, 2028 236,923 11,550 Ser. 98-W2, Class X, IO, 0.058s, 2028 784,330 38,236 Government National Mortgage Association Ser. 14-163, Class NI, IO, 5s, 2044 1,067,280 199,709 Ser. 13-20, Class QI, IO, 4 1/2s, 2042 5,832,669 1,099,880 Ser. 09-32, Class AB, 4s, 2039 38,678 40,963 Ser. 13-23, Class IK, IO, 3s, 2037 13,061,907 1,419,986 Ser. 10-151, Class KO, PO, zero %, 2037 210,132 190,466 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147s, 2026 44,569 — FRB Ser. 98-2, IO, 1.043s, 2027 27,566 — FRB Ser. 99-2, IO, 0.84s, 2027 63,033 552 FRB Ser. 98-3, IO, zero %, 2027 (F) 31,192 — Commercial mortgage-backed securities (21.2%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 300,000 298,763 FRB Ser. 07-1, Class XW, IO, 0.504s, 2049 777,509 3,702 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.256s, 2042 47,353 50 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW16, Class AJ, 5.911s, 2040 1,000,000 1,010,150 FRB Ser. 07-T26, Class AJ, 5.566s, 2045 534,000 507,300 Ser. 05-PWR9, Class AJ, 4.985s, 2042 32,377 32,377 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.638s, 2039 976,000 976,000 Citigroup Commercial Mortgage Trust Ser. 14-GC21, Class AS, 4.026s, 2047 486,000 517,566 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.957s, 2046 256,000 259,550 COMM Mortgage Pass-Through Certificates FRB Ser. 14-CR14, Class XA, IO, 1.014s, 2047 11,142,345 445,025 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 602,000 604,348 Ser. 06-C8, Class AJ, 5.377s, 2046 665,000 650,370 FRB Ser. 14-CR18, Class C, 4.896s, 2047 1,407,000 1,408,040 FRB Ser. 13-LC13, Class XA, IO, 1.567s, 2046 6,267,227 369,516 FRB Ser. 14-LC15, Class XA, IO, 1.557s, 2047 6,324,927 436,433 FRB Ser. 14-CR17, Class XA, IO, 1.349s, 2047 5,747,855 359,996 COMM Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 1.114s, 2049 1,500,000 1,442,430 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.269s, 2041 500,000 506,290 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 130,055 140,785 FRB Ser. 03-C3, Class AX, IO, 2.188s, 2038 437,923 57 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 259,993 259,993 DBUBS Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.643s, 2044 357,000 367,772 FRB Ser. 11-LC3A, Class D, 5 5/8s, 2044 1,073,000 1,129,762 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 96,237 94,986 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.68s, 2048 972,000 953,775 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.072s, 2045 1,062,729 — GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.64s, 2044 1,128,000 1,105,440 GE Commercial Mortgage Corp. Trust Ser. 07-C1, Class A3, 5.481s, 2049 237,091 237,313 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.764s, 2046 3,567,907 293,068 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557s, 2046 1,219,000 1,108,571 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622s, 2039 283,000 280,822 FRB Ser. 13-GC12, Class XA, IO, 1.868s, 2046 8,312,727 641,564 FRB Ser. 14-GC22, Class XA, IO, 1.224s, 2047 (F) 6,977,696 424,963 FRB Ser. 14-GC24, Class XA, IO, 1.014s, 2047 (F) 8,684,507 446,709 GS Mortgage Securities Trust 144A FRB Ser. 11-GC3, Class D, 5.825s, 2044 258,000 258,643 FRB Ser. 12-GC6, Class D, 5.818s, 2045 389,000 390,148 FRB Ser. 14-GC18, Class D, 5.113s, 2047 520,000 430,760 FRB Ser. 14-GC26, Class D, 4.662s, 2047 389,000 315,598 FRB Ser. 13-GC12, Class D, 4.615s, 2046 1,190,000 1,071,321 JPMBB Commercial Mortgage Securities Trust Ser. 13-C17, Class AS, 4.458s, 2047 241,000 260,270 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.567s, 2047 326,000 304,777 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.284s, 2051 465,500 470,621 Ser. 08-C2, Class ASB, 6 1/8s, 2051 177,451 182,242 FRB Ser. 06-LDP6, Class B, 5.754s, 2043 475,000 471,565 FRB Ser. 05-LDP5, Class F, 5.723s, 2044 620,000 619,050 FRB Ser. 05-CB11, Class C, 5.668s, 2037 500,000 517,500 Ser. 06-LDP8, Class AJ, 5.48s, 2045 2,051,000 2,050,672 Ser. 04-LN2, Class A2, 5.115s, 2041 27,392 27,414 FRB Ser. 13-C10, Class C, 4.294s, 2047 300,000 288,030 FRB Ser. 12-C6, Class XA, IO, 2.017s, 2045 4,531,355 337,984 FRB Ser. 13-C10, Class XA, IO, 1.405s, 2047 9,386,709 546,006 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 11-C3, Class E, 5.759s, 2046 1,293,000 1,290,931 FRB Ser. 12-C6, Class E, 5.365s, 2045 1,330,000 1,254,057 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.921s, 2039 447,000 442,530 FRB Ser. 06-C6, Class B, 5.472s, 2039 527,000 525,560 FRB Ser. 06-C6, Class AJ, 5.452s, 2039 350,000 351,304 Ser. 06-C7, Class A2, 5.3s, 2038 124,255 124,246 FRB Ser. 07-C2, Class XW, IO, 0.739s, 2040 889,975 5,084 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class B, 3.459s, 2048 1,713,000 1,526,591 FRB Ser. 15-3, Class C, 3.459s, 2048 338,000 288,679 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.032s, 2050 122,622 122,608 Ser. 06-C2, Class AJ, 5.802s, 2043 (F) 1,142,000 1,131,541 Ser. 04-KEY2, Class D, 5.046s, 2039 416,000 412,724 Merrill Lynch Mortgage Trust 144A FRB Ser. 05-MCP1, Class XC, IO, 0.039s, 2043 2,628,328 18 ML-CFC Commercial Mortgage Trust FRB Ser. 06-2, Class AM, 6.082s, 2046 431,000 434,500 Ser. 06-3, Class AJ, 5.485s, 2046 887,000 887,364 Ser. 06-4, Class AJ, 5.239s, 2049 265,000 258,534 ML-CFC Commercial Mortgage Trust 144A FRB Ser. 06-4, Class XC, IO, 0.805s, 2049 43,813,751 47,319 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.561s, 2046 400,000 423,614 FRB Ser. 13-C7, Class XA, IO, 1.799s, 2046 13,388,245 971,987 FRB Ser. 14-C17, Class XA, IO, 1.427s, 2047 8,741,124 582,071 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C12, Class D, 4.925s, 2046 424,000 382,174 FRB Ser. 12-C6, Class XA, IO, 2.232s, 2045 10,340,590 771,408 FRB Ser. 13-C7, Class XB, IO, 0.458s, 2046 24,165,000 545,573 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.821s, 2042 1,002,000 1,037,140 Ser. 07-IQ14, Class A2, 5.61s, 2049 130,479 130,625 Ser. 07-HQ11, Class AJ, 5.508s, 2044 279,000 278,685 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.351s, 2049 301,000 300,876 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 419,098 419,936 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 300,000 313,968 FRB Ser. 13-C6, Class D, 4.493s, 2046 665,000 611,527 FRB Ser. 12-C2, Class XA, IO, 1.866s, 2063 14,520,749 918,866 FRB Ser. 12-C4, Class XA, IO, 1.809s, 2045 6,634,345 570,341 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C25, Class AJ, 5.95s, 2043 351,000 350,930 FRB Ser. 06-C29, IO, 0.527s, 2048 33,703,264 69,429 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 07-C31, IO, 0.385s, 2047 76,284,430 154,953 Wells Fargo Commercial Mortgage Trust FRB Ser. 13-LC12, Class C, 4.434s, 2046 500,000 493,410 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.434s, 2046 1,250,000 1,057,661 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 (F) 212,000 214,482 Ser. 13-C18, Class AS, 4.387s, 2046 491,000 527,825 Ser. 13-UBS1, Class AS, 4.306s, 2046 305,000 326,143 Ser. 13-C12, Class AS, 3.56s, 2048 384,000 393,373 FRB Ser. 13-C17, Class XA, IO, 1.727s, 2046 4,843,042 331,748 FRB Ser. 13-C14, Class XA, IO, 1.024s, 2046 9,255,057 410,554 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.822s, 2044 1,155,000 1,202,794 FRB Ser. 11-C2, Class D, 5.729s, 2044 985,000 1,035,521 Ser. 11-C4, Class D, 5.265s, 2044 1,045,000 1,073,372 Ser. 11-C4, Class E, 5.265s, 2044 285,000 288,734 FRB Ser. 13-C15, Class D, 4.629s, 2046 905,000 799,929 FRB Ser. 12-C10, Class XA, IO, 1.892s, 2045 4,952,177 405,484 FRB Ser. 13-C12, Class XA, IO, 1.578s, 2048 1,828,146 121,710 Residential mortgage-backed securities (non-agency) (4.5%) BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.51s, 2036 500,000 398,778 FRB Ser. 15-RR5, Class 2A3, 1.326s, 2046 410,000 307,459 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A2, 1.225s, 2046 2,742,210 2,180,057 FRB Ser. 05-38, Class A3, 0.777s, 2035 252,393 201,931 FRB Ser. 05-59, Class 1A1, 0.756s, 2035 901,962 721,570 FRB Ser. 06-OC2, Class 2A3, 0.717s, 2036 (F) 134,903 120,738 FRB Ser. 06-OA2, Class A5, 0.656s, 2046 (F) 1,332,402 1,005,964 FRB Ser. 06-OA10, Class 4A1, 0.617s, 2046 3,056,549 2,277,129 FRB Ser. 06-OC8, Class 2A2A, 0.547s, 2036 (F) 270,247 258,086 CSMC Trust 144A FRB Ser. 11-6R, Class 3A7, 3.005s, 2036 490,000 245,000 FRB Ser. 09-13R, Class 3A2, 2.341s, 2036 (F) 372,199 204,710 GSAA Trust FRB Ser. 05-8, Class M1, 0.917s, 2035 (F) 350,000 245,000 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598s, 2047 (F) 1,265,000 958,238 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.634s, 2047 1,000,000 500,000 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR13, Class A1B2, 1.407s, 2034 524,225 489,469 FRB Ser. 05-AR17, Class A1B2, 0.837s, 2045 1,293,778 1,060,898 Total mortgage-backed securities (cost $72,912,810) ASSET-BACKED SECURITIES (6.2%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 15-4, Class A, 1.402s, 2017 $3,166,000 $3,166,000 FRB Ser. 15-2, Class A, 1.235s, 2017 2,342,000 2,342,000 Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.055s, 2016 9,902,000 9,902,000 Total asset-backed securities (cost $15,410,000) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.6%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (4.6%) Federal Home Loan Mortgage Corporation 4 1/2s, October 1, 2018 $17,780 $18,288 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, September 1, 2017 96,686 99,924 4 1/2s, August 1, 2018 14,251 14,736 Federal National Mortgage Association Pass-Through Certificates 6s, with due dates from September 1, 2018 to September 1, 2019 41,949 43,666 4 1/2s, November 1, 2044 1,000,000 1,088,281 4s, TBA, February 1, 2046 1,000,000 1,068,203 3s, TBA, March 1, 2046 4,000,000 4,072,969 3s, TBA, February 1, 2046 5,000,000 5,102,735 Total U.S. government and agency mortgage obligations (cost $11,386,862) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 (SEGSF) $58,000 $59,783 Total U.S. treasury obligations (cost $57,975) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.9%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) (NON) $500,000 $561,875 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 600,000 630,750 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 1/4s, 2017 (Croatia) 200,000 208,100 Indonesia (Republic of) 144A sr. unsec. notes 4 3/4s, 2026 (Indonesia) 300,000 305,250 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95s, 2046 (Indonesia) 300,000 310,500 Russia (Federation of) 144A sr. unsec. unsub. bonds 5 5/8s, 2042 (Russia) 2,400,000 2,295,000 Venezuela (Bolivarian Republic of) sr. unsec. bonds 5 3/4s, 2016 (Venezuela) 350,000 322,836 Total foreign government and agency bonds and notes (cost $4,649,642) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.73875/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.73875 $5,831,400 $53,649 (2.15625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/2.15625 5,831,400 24,434 Citibank, N.A. 1.775/3 month USD-LIBOR-BBA/Feb-26 Feb-16/1.775 5,831,400 28,690 (2.041)/3 month USD-LIBOR-BBA/Feb-26 Feb-16/2.041 5,831,400 5,890 (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 5,087,700 51 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 574,800 18,682 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 574,800 8,812 Goldman Sachs International 1.149/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.149 8,334,500 45,756 1.725/3 month USD-LIBOR-BBA/Mar-26 Mar-16/1.725 5,831,400 39,887 1.7785/3 month USD-LIBOR-BBA/Feb-26 Feb-16/1.7785 5,831,400 29,507 (2.095)/3 month USD-LIBOR-BBA/Mar-26 Mar-16/2.095 5,831,400 19,477 (2.0435)/3 month USD-LIBOR-BBA/Feb-26 Feb-16/2.0435 5,831,400 5,715 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 5,087,700 51 Total purchased swap options outstanding (cost $355,971) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/$101.27 $2,000,000 $13,524 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/101.02 2,000,000 11,010 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/100.25 2,000,000 6,614 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/100.05 2,000,000 5,758 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/99.63 2,000,000 1,392 Total purchased options outstanding (cost $92,188) SHORT-TERM INVESTMENTS (29.8%) (a) Principal amount/shares Value AbbVie, Inc. commercial paper 0.51%, February 16, 2016 $1,500,000 $1,499,663 Amphenol Corp. commercial paper 0.85%, February 4, 2016 1,500,000 1,499,891 AutoNation, Inc. commercial paper 0.95%, February 1, 2016 1,500,000 1,499,922 Bacardi Corp. commercial paper 0.70%, February 24, 2016 1,500,000 1,499,463 Banco Bilbao Vizcaya/NY FRN certificate of deposit 1.21%, May 16, 2016 1,000,000 998,740 BASF SE commercial paper 0.70%, June 21, 2016 1,500,000 1,496,304 Brookfield US Holdings, Inc. commercial paper 0.88%, February 4, 2016 1,500,000 1,499,874 Cabot Corp. commercial paper 0.69%, February 3, 2016 1,500,000 1,499,910 Church & Dwight Co., Inc. commercial paper 0.72%, February 16, 2016 1,500,000 1,499,640 Cox Enterprises, Inc. commercial paper 0.90%, February 17, 2016 1,000,000 999,745 Duke Energy Corp. 144A commercial paper 0.87%, February 24, 2016 1,500,000 1,499,463 ERP Operating, LP commercial paper 0.92%, February 1, 2016 1,500,000 1,499,947 Experian Finance PLC commercial paper 0.79%, February 24, 2016 1,500,000 1,499,463 Hawaiian Electric Industries, Inc. commercial paper 0.97%, February 2, 2016 1,600,000 1,599,892 Jupiter Securitization Co., LLC 144A FRN commercial paper 0.44%, July 25, 2016 1,500,000 1,499,858 Marriott International, Inc./MD commercial paper 0.86%, March 8, 2016 1,500,000 1,499,178 Mohawk Industries, Inc. commercial paper 0.71%, February 25, 2016 1,500,000 1,499,441 NiSource Finance Corp. commercial paper 0.87%, February 1, 2016 1,500,000 1,499,947 Nissan Motor Acceptance Corp. commercial paper 0.73%, February 29, 2016 1,500,000 1,499,353 Putnam Short Term Investment Fund 0.39% (AFF) Shares 33,037,888 33,037,888 Syngenta Wilmington Inc. commercial paper 1.00%, May 4, 2016 $1,500,000 1,496,720 Tyco International Finance SA commercial paper 0.85%, February 18, 2016 1,500,000 1,499,594 U.S. Treasury Bills 0.03%, February 4, 2016 (SEGSF) 5,000 5,000 U.S. Treasury Bills 0.06%, February 18, 2016 (SEGSF) 239,000 238,976 U.S. Treasury Bills 0.07%, April 7, 2016 (SEG)(SEGSF)(SEGCCS) 1,523,000 1,522,240 U.S. Treasury Bills 0.15%, February 11, 2016 (SEGSF) 313,000 312,982 U.S. Treasury Bills 0.16%, April 21, 2016 (SEG)(SEGSF)(SEGCCS) 452,000 451,705 U.S. Treasury Bills 0.20%, March 3, 2016 (SEGSF)(SEGCCS) 1,867,000 1,866,623 Viacom, Inc. commercial paper 1.22%, February 26, 2016 1,500,000 1,499,419 Whirlpool Corp. commercial paper 0.80%, March 30, 2016 1,500,000 1,498,648 Wyndham Worldwide Corp. 144A commercial paper 1.07%, February 2, 2016 1,500,000 1,499,895 Xerox Corp. commercial paper 0.87%, March 4, 2016 1,500,000 1,499,266 Total short-term investments (cost $74,016,184) TOTAL INVESTMENTS Total investments (cost $256,835,647) (b) FUTURES CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Short) 9 $1,449,281 Mar-16 $(68,011) U.S. Treasury Bond Ultra 30 yr (Long) 1 166,188 Mar-16 8,428 U.S. Treasury Note 10 yr (Short) 1 129,578 Mar-16 (3,111) U.S. Treasury Note 5 yr (Short) 24 2,896,125 Mar-16 (52,056) U.S. Treasury Note 2 yr (Long) 14 3,060,750 Mar-16 17,035 U.S. Treasury Note Ultra 10yr (Long) 1 139,594 Mar-16 1,764 Total WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/16 (premiums $3,293,486) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.9475/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 $2,915,700 $28,370 (1.9475)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 2,915,700 54,844 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 5,087,700 20 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 5,087,700 46 1.908/3 month USD-LIBOR-BBA/Feb-26 Feb-16/1.908 2,915,700 10,059 (1.908)/3 month USD-LIBOR-BBA/Feb-26 Feb-16/1.908 2,915,700 34,347 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 574,800 36,155 Goldman Sachs International 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 10,175,400 102 1.399/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.399 8,334,500 583 1.911/3 month USD-LIBOR-BBA/Feb-26 Feb-16/1.911 2,915,700 9,797 1.91/3 month USD-LIBOR-BBA/Mar-26 Mar-16/1.91 2,915,700 24,142 (1.911)/3 month USD-LIBOR-BBA/Feb-26 Feb-16/1.911 2,915,700 34,930 (1.91)/3 month USD-LIBOR-BBA/Mar-26 Mar-16/1.91 2,915,700 43,736 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 16,499,000 1,941,091 Total WRITTEN OPTIONS OUTSTANDING at 1/31/16 (premiums $92,188) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/$100.54 $2,000,000 $7,250 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/100.29 2,000,000 6,012 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/99.81 2,000,000 4,126 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/99.50 2,000,000 3,490 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/99.56 2,000,000 3,354 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/99.30 2,000,000 2,976 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/98.75 2,000,000 1,902 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-16/98.55 2,000,000 1,596 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/98.84 2,000,000 600 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/98.05 2,000,000 256 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 $653,200 $(16,005) $7,637 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 653,200 (16,597) 4,474 1.1925/3 month USD-LIBOR-BBA/Mar-21 (Purchased) Mar-16/1.1925 8,333,000 (24,166) 1,257 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 1,265,300 (8,366) (1,650) (1.5075)/3 month USD-LIBOR-BBA/Mar-21 (Purchased) Mar-16/1.5075 8,333,000 (24,166) (1,882) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 2,530,500 (17,777) (4,340) (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 653,200 (17,380) (13,734) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 653,200 (18,290) (15,171) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 2,861,000 18,954 17,710 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 2,861,000 18,290 16,808 1.35/3 month USD-LIBOR-BBA/Mar-21 (Written) Mar-16/1.35 4,166,500 24,166 1,451 (1.35)/3 month USD-LIBOR-BBA/Mar-21 (Written) Mar-16/1.35 4,166,500 24,166 (2,062) (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 2,530,500 7,748 (3,087) (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 5,061,000 16,195 (5,567) (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 2,861,000 16,472 (13,447) (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 2,861,000 16,308 (17,538) Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/16 (proceeds receivable $5,082,461) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, February 1, 2046 $5,000,000 2/11/16 $5,102,735 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,134,000 $(5,905) 9/30/25 3 month USD-LIBOR-BBA 2.1575% $40,610 1,134,000 15,528 9/30/25 2.3975% 3 month USD-LIBOR-BBA (56,680) 1,134,000 (9,987) 9/30/25 3 month USD-LIBOR-BBA 2.2775% 49,369 5,188,000 (30,418) 10/9/25 3 month USD-LIBOR-BBA 2.155% 178,682 2,594,000 30,316 10/9/25 2.3225% 3 month USD-LIBOR-BBA (115,249) 2,594,000 (17,204) 10/28/25 3 month USD-LIBOR-BBA 2.055% 60,200 1,297,000 16,527 10/28/25 2.235% 3 month USD-LIBOR-BBA (44,191) 5,188,000 (37,422) 10/28/25 3 month USD-LIBOR-BBA 2.0775% 128,375 2,594,000 36,022 10/28/25 2.2625% 3 month USD-LIBOR-BBA (92,136) 2,594,000 (16,895) 10/29/25 3 month USD-LIBOR-BBA 2.12% 76,609 1,297,000 16,844 10/29/25 2.31% 3 month USD-LIBOR-BBA (53,158) 3,891,000 (24,565) 10/27/25 3 month USD-LIBOR-BBA 2.07125% 97,699 1,945,500 24,488 10/27/25 2.25% 3 month USD-LIBOR-BBA (69,439) 1,945,500 16,122 9/29/25 2.235% 3 month USD-LIBOR-BBA (78,010) 858,000 (12) 9/29/25 2.162% 3 month USD-LIBOR-BBA (35,616) 728,000 (10) 9/30/25 2.07% 3 month USD-LIBOR-BBA (23,855) 1,068,000 (14) 10/7/25 2.0085% 3 month USD-LIBOR-BBA (28,361) 1,171,400 (15) 10/28/25 2.013% 3 month USD-LIBOR-BBA (30,333) 389,100 (5) 10/28/25 2.044% 3 month USD-LIBOR-BBA (11,225) 2,453,700 19,597 12/2/25 2.119% 3 month USD-LIBOR-BBA (61,467) 1,040,300 (14) 12/7/25 2.1765% 3 month USD-LIBOR-BBA (39,640) 61,528,000 (E) (30,679) 3/16/21 1.70% 3 month USD-LIBOR-BBA (1,167,100) 7,133,000 (E) 6,526 3/16/26 2.20% 3 month USD-LIBOR-BBA (240,348) 2,080,500 15,576 12/7/25 3 month USD-LIBOR-BBA 2.14% 87,659 2,774,000 21,739 12/9/25 3 month USD-LIBOR-BBA 2.245% (101,336) 31,000 — 11/12/25 3 month USD-LIBOR-BBA 2.2195% 1,355 780,900 (10) 11/24/25 2.09% 3 month USD-LIBOR-BBA (24,076) 858,800 (11) 12/1/25 3 month USD-LIBOR-BBA 2.115% 28,090 1,040,300 (14) 12/7/25 2.169% 3 month USD-LIBOR-BBA (38,901) 226,000 (E) (1,718) 3/16/46 3 month USD-LIBOR-BBA 2.65% 16,638 30,349,000 (E) 31,218 3/16/18 1.20% 3 month USD-LIBOR-BBA (163,320) 8,332,000 (31) 1/20/18 3 month USD-LIBOR-BBA 0.984% 24,584 7,443,000 (70) 1/19/21 1.4525% 3 month USD-LIBOR-BBA (62,743) 520,600 (7) 12/23/25 3 month USD-LIBOR-BBA 2.1275% 16,791 1,472,200 (19) 12/30/25 3 month USD-LIBOR-BBA 2.195% 56,347 1,260,300 (5) 1/4/18 3 month USD-LIBOR-BBA 1.18997% 9,191 1,260,300 (5) 1/4/18 3 month USD-LIBOR-BBA 1.1895% 9,178 762,000 (26) 1/4/46 2.6555% 3 month USD-LIBOR-BBA (65,852) 665,000 (9) 1/4/26 3 month USD-LIBOR-BBA 2.223% 26,958 520,000 (18) 1/19/46 2.385% 3 month USD-LIBOR-BBA (12,212) 2,659,000 (35) 1/19/26 3 month USD-LIBOR-BBA 1.935% 33,658 1,843,800 (24) 1/26/26 3 month USD-LIBOR-BBA 1.92% 20,116 1,878,900 (14) 1/25/26 3 month USD-LIBOR-BBA 1.9175% 20,146 2,011,400 (27) 1/26/26 3 month USD-LIBOR-BBA 1.93% 23,838 Total $75,315 (E) Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/16 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A.   CMBX NA BBB- Index BBB-/P $2,939 $43,000 5/11/63 300 bp $(906)   CMBX NA BBB- Index BBB-/P 5,604 93,000 5/11/63 300 bp (2,711)   CMBX NA BBB- Index BBB-/P 11,483 186,000 5/11/63 300 bp (5,149)   CMBX NA BBB- Index BBB-/P 10,944 192,000 5/11/63 300 bp (6,224) Credit Suisse International   CMBX NA BB Index — (26,087) 1,478,000 5/11/63 (500 bp) 163,581   CMBX NA BBB- Index BBB-/P 13,144 908,000 5/11/63 300 bp (68,046)   CMBX NA BBB- Index BBB-/P 28,224 2,149,000 5/11/63 300 bp (163,932)   CMBX NA BBB- Index BBB-/P 3,461 86,000 1/17/47 300 bp (7,712)   CMBX NA BBB- Index BBB-/P 2,508 87,000 1/17/47 300 bp (8,795)   CMBX NA BBB- Index BBB-/P 3,712 88,000 1/17/47 300 bp (7,720)   CMBX NA BBB- Index BBB-/P 3,595 101,000 1/17/47 300 bp (9,527)   CMBX NA BBB- Index BBB-/P 3,346 128,000 1/17/47 300 bp (13,283)   CMBX NA BBB- Index BBB-/P 7,515 128,000 1/17/47 300 bp (9,115)   CMBX NA BBB- Index BBB-/P 5,865 171,000 1/17/47 300 bp (16,350)   CMBX NA BBB- Index BBB-/P 7,494 260,000 1/17/47 300 bp (26,284)   CMBX NA BBB- Index BBB-/P 26,141 381,000 1/17/47 300 bp (23,357)   CMBX NA BBB- Index BBB-/P 17,801 425,000 1/17/47 300 bp (37,414)   CMBX NA BBB- Index BBB-/P 62,491 566,000 1/17/47 300 bp (11,042)   CMBX NA BBB- Index BBB-/P 251,268 1,891,000 1/17/47 300 bp 5,280 Goldman Sachs International   CMBX NA BBB- Index BBB-/P (249) 36,000 5/11/63 300 bp (3,468)   CMBX NA BB Index — (1,711) 200,000 5/11/63 (500 bp) 23,955   CMBX NA BB Index — (1,251) 118,000 5/11/63 (500 bp) 13,891   CMBX NA BB Index — (586) 61,000 5/11/63 (500 bp) 7,242   CMBX NA BB Index — 52 43,000 5/11/63 (500 bp) 5,570   CMBX NA BB Index — 431 42,000 5/11/63 (500 bp) 5,820   CMBX NA BB Index — 927 41,000 5/11/63 (500 bp) 6,189   CMBX NA BB Index — 640 38,000 5/11/63 (500 bp) 5,516   CMBX NA BB Index — (54) 27,000 1/17/47 (500 bp) 4,564   CMBX NA BBB- Index BBB-/P (27) 10,000 5/11/63 300 bp (921)   CMBX NA BBB- Index BBB-/P (291) 29,000 5/11/63 300 bp (2,884)   CMBX NA BBB- Index BBB-/P (128) 32,000 5/11/63 300 bp (2,990)   CMBX NA BBB- Index BBB-/P (550) 33,000 5/11/63 300 bp (3,501)   CMBX NA BBB- Index BBB-/P (289) 36,000 5/11/63 300 bp (3,508)   CMBX NA BBB- Index BBB-/P (644) 59,000 5/11/63 300 bp (5,919)   CMBX NA BBB- Index BBB-/P (1,193) 119,000 5/11/63 300 bp (11,834)   CMBX NA BBB- Index BBB-/P 1,405 123,000 5/11/63 300 bp (9,593)   CMBX NA BBB- Index BBB-/P 255 8,000 1/17/47 300 bp (784)   CMBX NA BBB- Index BBB-/P 3,798 88,000 1/17/47 300 bp (7,635)   CMBX NA BBB- Index BBB-/P 3,542 88,000 1/17/47 300 bp (7,890)   CMBX NA BBB- Index BBB-/P 3,542 88,000 1/17/47 300 bp (7,890)   CMBX NA BBB- Index BBB-/P 3,741 90,000 1/17/47 300 bp (7,951)   CMBX NA BBB- Index BBB-/P 3,563 119,000 1/17/47 300 bp (11,897)   CMBX NA BBB- Index BBB-/P 3,878 128,000 1/17/47 300 bp (12,751)   CMBX NA BBB- Index BBB-/P 24,551 177,000 1/17/47 300 bp 1,556   CMBX NA BBB- Index BBB-/P 57,434 401,000 1/17/47 300 bp 5,337 JPMorgan Securities LLC   CMBX NA BBB- Index — (931) 173,000 5/11/63 (300 bp) 14,538   CMBX NA BBB- Index — (4,079) 170,000 5/11/63 (300 bp) 11,122   CMBX NA BBB- Index — (2,190) 85,000 5/11/63 (300 bp) 5,410   CMBX NA BBB- Index BBB-/P 4,703 85,000 1/17/47 300 bp (6,340)   CMBX NA BBB- Index BBB-/P 8,966 170,000 1/17/47 300 bp (13,120)   CMBX NA BBB- Index BBB-/P 4,523 173,000 1/17/47 300 bp (17,953) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2016. Securities rated by Putnam are indicated by "/P." Key to holding's abbreviations BKNT Bank Note bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2015 through January 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $248,259,799. (b) The aggregate identified cost on a tax basis is $257,186,045, resulting in gross unrealized appreciation and depreciation of $1,306,678 and $3,778,877, respectively, or net unrealized depreciation of $2,472,199. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $21,277,630 $99,450,318 $87,690,060 $27,031 $33,037,888 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $32,134,505 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk, and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,790,077 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $2,335,058 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $— $15,410,000 Corporate bonds and notes — 77,630,942 — Foreign government and agency bonds and notes — 4,634,311 — Mortgage-backed securities — 68,825,903 2,306,556 Purchased options outstanding — 38,298 — Purchased swap options outstanding — 280,601 — U.S. government and agency mortgage obligations — 11,508,802 — U.S. treasury obligations — 59,783 — Short-term investments 33,037,888 40,980,762 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(95,951) $— $— Written options outstanding — (31,562) — Written swap options outstanding — (2,218,222) — Forward premium swap option contracts — (29,141) — TBA sale commitments — (5,102,735) — Interest rate swap contracts — (1,684,470) — Credit default contracts — (830,051) — Totals by level $— During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of October 31, 2015 Accrued discounts/premiums Realizedgain/(loss) Change in net unrealized appreciation/(depreciation)# Cost of purchases Proceedsfrom sales Totaltransfers intoLevel 3† Totaltransfersout ofLevel 3† Balance as of January 31, 2016 Asset-backed securities —
